Exhibit 10.5

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of March 17, 2008 by and among HPT PSC Properties Trust, a Maryland real
estate investment trust, and HPT PSC Properties LLC, a Maryland limited
liability company, as landlord (collectively, “Landlord”), and Petro Stopping
Centers, L.P., a Delaware limited partnership, as tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Lease Agreement, dated as of
May 30, 2007 (the “Lease”), Landlord leases to Tenant, and Tenant leases from
Landlord, the Leased Property (this and other capitalized terms used but not
otherwise defined herein having the meanings given such terms in the Lease), all
as more particularly described in the Lease;

 

WHEREAS, contemporaneously herewith, Landlord has acquired the fee interest in
that portion of the Leased Property (the “Original Sparks Property”)located at
1950 East Greg Street, Sparks, Nevada and certain additional property (the
“Adjacent Property”, and together with the Original Sparks Property,
collectively, the “Sparks Property”), and Landlord and Tenant desire to include
the Adjacent Property as part of the Leased Property;

 

WHEREAS, contemporaneously herewith, Tenant has entered into a sublease (the
“Sublease”) with Cashell Enterprises, Inc., a Nevada corporation (“Subtenant”),
pursuant to which Tenant subleases to Subtenant and Subtenant subleases from
Tenant the portion of the Sparks Property as more particularly described
therein;

 

WHEREAS, contemporaneously herewith and pursuant to Section 4.4 of the Lease,
Tenant has assigned to Landlord Tenant’s leasehold interest in property adjacent
to the West Memphis, Arkansas Property and the York, Nebraska Property; and

 

WHEREAS, Landlord and Tenant wish to amend the Lease, subject to the terms and
conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

--------------------------------------------------------------------------------



 


1.             EXHIBITS.  EFFECTIVE AS OF THE DATE HEREOF, EXHIBITS A-5, A-17
AND A-19 OF THE LEASE ARE HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH
EXHIBITS A-5, A-17 AND A-19 ATTACHED HERETO AND MADE A PART HEREOF.


 


2.             DEFINITION OF MINIMUM RENT.  EFFECTIVE AS OF THE DATE HEREOF, THE
DEFINITION FOR THE TERM “MINIMUM RENT” SET FORTH IN SECTION 1.67 OF THE LEASE IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Minimum Rent”  shall mean the sum of Sixty-Six Million One Hundred Seventy-Six
Thousand Five Hundred and Twenty-Six Dollars ($66,176,526) per annum; subject,
in each case, to adjustment as provided in Section 3.1.1(b).

 


3.             GROUND LEASES.  EFFECTIVE AS OF THE DATE HEREOF, SECTION 4.4 OF
THE LEASE IS HEREBY AMENDED BY DELETING THE LAST SENTENCE THEREOF IN ITS
ENTIRETY.


 


4.             SUBLEASE ALLOWANCE.  IF, PURSUANT TO SECTION 5.1.1(B) OF THE
SUBLEASE, TENANT IS REQUIRED TO PROVIDE SUBTENANT WITH ALL OR ANY PORTION OF THE
ALLOWANCE (AS DEFINED IN THE SUBLEASE), TENANT MAY, AT ITS ELECTION, ADVANCE
SUCH FUNDS OR GIVE LANDLORD NOTICE THEREOF. SUCH NOTICE SHALL SET FORTH, IN
REASONABLE DETAIL, SUCH CAPITAL ADDITION TO BE FUNDED BY THE ALLOWANCE AND
TENANT SHALL PROVIDE LANDLORD WITH APPROPRIATE INVOICES AND SUCH OTHER
DOCUMENTATION AND INFORMATION AS LANDLORD SHALL REASONABLY REQUEST EACH TIME
TENANT REQUESTS A DISBURSEMENT OF THE ALLOWANCE.  PROVIDED THAT NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND TENANT SHALL OTHERWISE BE IN
COMPLIANCE WITH THE APPLICABLE PROVISIONS OF ARTICLE 6 OF THE LEASE, LANDLORD
SHALL, WITHIN TEN (10) BUSINESS DAYS AFTER SUCH NOTICE, DISBURSE SUCH REQUIRED
FUNDS TO TENANT (OR, IF TENANT SHALL SO ELECT, DIRECTLY TO SUBTENANT) AND, UPON
SUCH DISBURSEMENT, THE MINIMUM RENT SHALL BE ADJUSTED AS PROVIDED IN
SECTION 3.1.1(B).


 


5.             TERMINATION OF SUBLEASE.  TENANT ACKNOWLEDGES THAT, REGARDLESS OF
CAUSE, ANY TERMINATION OF THE SUBLEASE PURSUANT TO SECTION 19.4 THEREOF SHALL
NOT AFFECT THE PARTIES’ OBLIGATIONS UNDER THE LEASE.


 


6.             RATIFICATION.  AS AMENDED HEREBY, THE LEASE IS HEREBY RATIFIED
AND CONFIRMED.


 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first set forth above.

 

 

LANDLORD:

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

By:

 

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

 

By:

 

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

TENANT:

 

 

 

PETRO STOPPING CENTERS, L.P.

 

 

 

 

 

By:

 

/s/ Thomas M. O’Brien

 

 

Thomas M. O’Brien

 

 

President

 

3

--------------------------------------------------------------------------------